DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 8/18/2022, with respect to the rejection of claims 1, 2, 4, 6, 8, 9, 12, 13, 15, 17 and 20 under 35 USC 103 have been fully considered and are persuasive (see Applicant’s Argument and Remarks, page 10).  The previous grounds of rejection have been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 8/18/2022, with respect to the allowability of new claims 21 and 22 has been fully considered and is persuasive (Id).  The previous grounds of rejection have been withdrawn. 


Allowable Subject Matter

Claims 1, 2, 4-13 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 12, the claims have incorporated previously objected subject matter from dependent claims 3 and 14 and are therefore allowable for the reasons stated with respect to claims 3 and 14 in the Non-Final Office Action, dated 5/20/2022.
Regarding claims 2, 4-12 and 15-19, the claims depend from claims 1 and 12 and are allowable for at least the reasons stated with respect to those claims, supra.
Regarding claim 20, the claim recites substantively identical allowable subject matter to that presented in claims 1 and 12 and is therefore allowable for the same reasons stated with respect to claims 1 and 12, supra.
Regarding claims 21 and 22, the claims depend from claim 20 and are allowable for at least the reasons stated with respect to claims 20, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466